Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 29,31-36,38-43,45-46,48-50,53-54,56 and 59-64 is pending.
Claims 53-54 and 56 is withdrawn.
Claims 29, 31-36,38-43,45-46,48-50 and 59-64 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Action Summary
Claims 29, 31-36,38-43,45-46,48-50 and 57-59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 29, 31-36,38-43,45-46,48-50, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberg (WO 2014/016428) of record is maintained with modifications due to applicants’ amendment of claims as well as newly added claims.

Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,236,755 is maintained.
Claims 29, 31-35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,236,292 is maintained.

Response to Arguments

	Applicants argues that the Office has not justified why a person of skill in the art would have been motivated to make formulations (prepare) having a lipid matrix comprising triacyl lipids as well as optimizing said lipids in view of Tiberg.  This argument has been fully considered but has not been found persuasive.  Tiberg teaches a) controlled-release matrix; b) at least oxygen containing organic solvent; c) at least 12% by weigh of at least one active agent selected from buprenorphine and salts thereof, calculated as buprenorphine free base (claim 1).  Tiberg expressly teaches that the preferred lipid is at least one neutral diacyl and/or triacyl lipid (column 7, lines 12-15 and claim 8).  Tiberg teaches in Claim 1, a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid, which may be triacyl as well.  And Tiberg teaches that the lipid is least 50% (claim 5 and 10-11component "i)".  Tiberg teaches that component “i” may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils (page 14, lines 14-16).  Tiberg teaches that component (i) (lipids) in the precursor formulations may be, for example, 10% to 
Applicants argue that the only way to arrive at the instantly claimed invention would be to select a non-preferred triacyl lipid over the preferred diacylipid, second, and/or triacyl lipid (column 7, lines 12-15 and claim 8).  Tiberg teaches in Claim 1, a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid, which may be triacyl as well.  And Tiberg teaches that the lipid is least 50% (claim 5 and 10-11component "i)".  Tiberg teaches that component “i” may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils (page 14, lines 14-16).  Tiberg teaches that component (i) (lipids) in the precursor formulations may be, for example, 10% to 90% (e.g. 18 to 90%) by weight of the total formulation, preferably 10% to 70% (page 13, lilnes 16-18).  And Sesame oil discloses a total concentrationof triglycerides of 56% through 129% (which falls within the instant claim range).   It would have been obvious to one of ordinary skills in the art to optimized said lipids.  With regards to the concentration of lipids: the starting point is at least 18% of diacyl lipid in the ‘755 patent by weight.  It would have been obvious to use the starting points of ‘755 patent and optimize this amount with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well 


Applicants argue that the mere fact Tiberg could be modified to arrive at the claimed invention does not render the claims prima facie obvious because the results would not have been predictable.  This argument has been fully considered but has not been found persuasive. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tiberg teaches a) controlled-release matrix; b) at least oxygen containing organic solvent; c) at least 12% by weigh of at least one active agent selected from and/or triacyl lipid (column 7, lines 12-15 and claim 8).  Tiberg teaches in Claim 1, a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid, which may be triacyl as well.  And Tiberg teaches that the lipid is least 50% (claim 5 and 10-11component "i)".  Tiberg teaches that component “i” may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils (page 14, lines 14-16).  Tiberg teaches that component (i) (lipids) in the precursor formulations may be, for example, 10% to 90% (e.g. 18 to 90%) by weight of the total formulation, preferably 10% to 70% (page 13, lilnes 16-18).  And Sesame oil discloses a total concentrationof triglycerides of 56% through 129% (which falls within the instant claim range).   It would have been obvious to one of ordinary skills in the art to optimized said lipids.  With regards to the concentration of lipids: the starting point is at least 18% of diacyl lipid in the ‘755 patent by weight.  It would have been obvious to use the starting points of ‘755 patent and optimize this amount with a reasonable expectation of success.  The optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims E, F and G apply, it would have been obvious to one of ordinary skills to try because Tiberg teaches a) controlled-release matrix; b) at least oxygen containing organic solvent; c) at least 12% by weigh of at least one active agent selected from buprenorphine and salts thereof, calculated as buprenorphine free base (claim 1).  Tiberg teaches one active agent selected from buprenorphine and salts thereof is present at a level of greater than 30% (e.g. 31 to 45%) by weight buprenorphine (calculated as buprenorphine free base) (claim 7).  Tiberg teaches least one neutral diacyl lipid and/or at least one tocopherol; and at least one phospholipid (claim 35).  Tiberg teaches that the composition comprises at least 50% by weight of components having CI6 to CI8 acyl groups, such groups having zero, one or two unsaturations (claim 10).  Tiberg teaches that preferred amide compounds which may be comprised incomponent include N-Methyl-2-pyrrolidone (NMP) can increase to 35% or greater (page 12, lines 28-29).  Tiberg teaches component b) therefore comprises NMP and may comprise at least 50% or at least 70% NMP. Component b) may consist essentially of (e.g.>95%) or consist of NMP (page 18, lines 5-9).  Tiberg teaches that the diacyl vegetable oils. Mixtures of any number of diacyl lipids may be used as component i). Most preferably this component will include at least a portion of diacyl glycerol (DAG), especially glycerol dioleate (GDO). In one favoured embodiment, component i) consists of DAGs. These may be a single DAG or a mixture of DAGs.  A highly preferred example is DAG comprising at least 50%, preferably at least 80% and even comprising substantially 100% GDO (page 14, lines 14-21).  Tiberg teaches palmitoyl (C16:0), phytanoly (C16:0),  palmitoleoyl (C16:l), stearoyl (C18:0), oleoyl (C18:l), elaidoyl (C18:l), linoleoyl (C18:2) (page 14, lines 1-2).  Tiberg teaches in Claim 1, a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid.  And Tiberg teaches that the lipid is least 50% (claim 5 and 10-11component "i)".  Tiberg teaches that component “i” may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils (page 14, lines 14-16).  Tiberg teaches that component (i) in the precursor formulations may be, for example, 10% to 90% (e.g. 18 to 90%) by weight of the total formulation, preferably 10% to 70% (page 13, lilnes 16-18).  Tiberg teaches that the composition comprising at least six administrations (e.g. 6-120 administrations) of precursor formulations of the present invention at periods of 28±7 days between each administration (page 33, lines 25-30).  Tiberg teaches a dose in the range 10 to 200 mg buprenorphine (calculated as free base) particularly 20 to 200mg, more preferably 40 to 140mg and the precursor formulation is in ready-to-administer form (claim 14-15).  Sesame oil discloses a total concentrationof triglycerides of 56% through 129% (which falls within the instant claim range).  Therefore, taken the cited art, 
Applicants again assert unexpected results which provides stable plasma levels as well as the Declaration submitted by Fredrik Tiberg.  Applicants’ assertion of unexpected results with Figure 1 and table 1, 3, which recites buprenorphine of 33.8%, sesame oil of 36.2% and NMP at 30.0%.  Additionally, sesame oil in combination with bupreophine and NMP as recited by the applicants does not disclose “at least 50% of lipid cotrolled-release matrix is formed of triacyl lipids”.  However, the instant claims are In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (see MPEP 706.02(d)).


Applicant again argue that ‘755 patent does not disclose at least 50% triacyl lipids.  This argument has been fully considered but has not been found persuasive.  Claim 1 discloses a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid.  While the ‘755 patent is silent with regards to at least 50%, it would have been obvious to one of ordinary skills in the art to optimized said lipids.  With regards to the concentration of lipids: the starting point is at least 18% of diacyl lipid in the ‘755 patent by weight.  It would have been obvious to use the starting points of ‘755 patent and optimize this amount with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general 

Applicant again argue that ‘292 patent does not disclose at least 50% triacyl lipids.  This argument has been fully considered but has not been found persuasive.  Claim 1 discloses a minimum of 18% of at least one neutral diacyl lipid or mixture of a neutral diacyl lipid.  While the ‘292 patent is silent with regards to at least 50%, it would have been obvious to one of ordinary skills in the art to optimized said lipids.  With regards to the concentration of lipids: the starting point is at least 18% of diacyl lipid in the ‘292 patent by weight.  It would have been obvious to use the starting points of ‘292 patent and optimize this amount with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of 


Previous Rejections with Modifications
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31-36,38-43,45-46,48-50 and 59-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberg (WO 2014/016428) of record in view of Sesame .

Tiberg teaches a) controlled-release matrix; b) at least oxygen containing organic solvent; c) at least 12% by weigh of at least one active agent selected from
buprenorphine and salts thereof, calculated as buprenorphine free base (claim 1).  Tiberg teaches one active agent selected from buprenorphine and salts thereof is present at a level of greater than 30% (e.g. 31 to 45%) by weight buprenorphine (calculated as buprenorphine free base) (claim 7).  Tiberg teaches least one neutral diacyl lipid and/or at least one tocopherol; and at least one phospholipid (claim 35).  Tiberg teaches that the composition comprises at least 50% by weight of components having CI6 to CI8 acyl groups, such groups having zero, one or two unsaturations (claim 10).  Tiberg teaches that preferred amide compounds which may be comprised in
component include N-Methyl-2-pyrrolidone (NMP) can increase to 35% or greater (page 12, lines 28-29).  Tiberg teaches component b) therefore comprises NMP and may comprise at least 50% or at least 70% NMP. Component b) may consist essentially of (e.g.>95%) or consist of NMP (page 18, lines 5-9).  Tiberg teaches that the diacyl lipid, when used as all or part of component "i)", may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils. Mixtures of any number of diacyl lipids may be used as component i). Most preferably this component will include at least a portion of diacyl glycerol (DAG), especially glycerol dioleate (GDO). In one favoured embodiment, component i) consists of DAGs. These may be a single DAG or a mixture of DAGs.  A highly preferred example is DAG 
invention, there is a greater proportion of component ii) than component i). That is,
the weight ratio i):ii) is below 50:50, e.g. 48:52 to 2:98, preferably, 40:60 to 10:90

	Tiberg doesn’t expressly disclose the exact dosing, ratio, concentrations.

	Sesame Oil teaches the following triglycerides in sesame oil:

    PNG
    media_image1.png
    233
    414
    media_image1.png
    Greyscale

	

	I would have been obvious to have at least 80% triglycerides or at least 90% triglycerides within vegetable oil (e.g. sesame oil) as disclose by Tiberg and Sesame oil.  Sesame oil discloses a total concentrationof triglycerides of 56% through 129% (which falls within the instant claim range).  And Tiberg does teach a variety of dosing, ratios, and concentrations.  It would have been obvious to one of ordinary skills to optimized the dosing, ratios and concentrations of the agents.  Furthermore, it is obvious to vary and/or optimize the amount of agents (e.g. buprenorphine) provided in the composition, according to the guidance provided by Tiberg, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With regards to the limitations lipid controlled-release matrix comprises at least 80% triglycerides”, Sesame oil discloses a total concentrations of triglycerides from 56% through 129% (which falls within the instant claim range).  And Tiberg teaches that component “i” may be synthetic or may be derived from a purified and/or chemically modified natural sources such as vegetable oils (page 14, lines 14-16).  Tiberg teaches triacyl glycerols are preferred triacyl lipids (page 13, lines 21-23).  Tiberg teaches that component (i) in the precursor formulations may be, for example, 10% to 90% (e.g. 18 to 90%) by weight of the total formulation, preferably 10% to 70% (page 13, lilnes 16-18).  Tiberg teaches triacyl glycerols are preferred triacyl lipids (page 13, lines 21-23).

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “administration no more frequently than once every 28 days”, “ready to administer form”,  “administration to said subject of the injectable liquid formulation once monthly for at least 6 months, mean Cmin and Cmax in a population of at least 10 subjects at a steady- state”.
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,937,164. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘164 patent recited a lipid controlled matrix, organic solvent and buprenorphine.   Therefore, it is obvious to one of ordianary skills that both the instant claims and ‘164 patent possess significant overlapping scopes of invention.
Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,236,755. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘755 patent recited a lipid controlled matrix, organic solvent and buprenorphine.   Therefore, it is obvious to one of ordianary skills that both the instant claims and ‘755 patent possess significant overlapping scopes of invention.
Claims 29, 31-35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,236,292. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘292 patent recited a lipid controlled matrix, organic solvent and buprenorphine.   Therefore, it is obvious to one of ordianary skills that both the instant claims and ‘292 patent possess significant overlapping scopes of invention.


Conclusion
Claims 29, 31-36, 38-43,45-46,48-50 and 59-64 is rejected.
No claims are allowed.

Communication
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//KATHRIEN A CRUZ/ Primary Examiner, Art Unit 1627